  Case 14-04573         Doc 48      Filed 10/17/18 Entered 10/17/18 12:40:15                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 04573
                                                CHAPTER 13
Doreen M. Jones
                                                JUDGE DONALD R CASSLING

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: WYNDHAM VACATION RESORTS INC



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

10         10       XXXXXX2155                                $8,536.90        $8,536.90    $8,536.90

Total Amount Paid by Trustee                                                                $8,536.90


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-04573        Doc 48      Filed 10/17/18 Entered 10/17/18 12:40:15              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-04573-DRC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 17th day of October, 2018.


Debtor:                                         Attorney:
Doreen M. Jones                                 DAVID M SIEGEL
14716 Avalon Ave                                790 CHADDICK DR
Dolton, IL 60419                                WHEELING, IL 60090
                                                via Clerk's ECF noticing procedures

Creditor:                                       Creditor:
WYNDHAM VACATION RESORTS                        WYNDHAM VACATION RESORTS
INC                                             INC
PO BOX 97474                                    PO BOX 97474
LAS VEGAS, NV 89195                             LAS VEGAS, NV 89195

Mortgage Creditor:                              Mortgage Creditor:
BENEFICIAL MTG                                  BENEFICIAL FINANCIAL I INC
% IRA T NEVEL                                   % HSBC MORTGAGE SERVICES
175 N FRANKLIN                                  INC
CHICAGO, IL 60602                               PO BOX 21188
                                                EAGAN, MN 55121

Mortgage Creditor:
CALIBER HOME LOANS
% MANLEY DEAS KOCHALSKI
LLC
PO BOX 16528
COLUMBUS, OH 43216-5028

ELECTRONIC SERVICE - United States Trustee


Date: October 17, 2018                                       /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
